Exhibit 10.3

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of October 15, 2012, by and
between Cereplast, Inc., a Nevada corporation, with offices located at 300 N.
Continental Suite 100, El Segundo CA 90245 (the “Company”), and Magna Group,
LLC, with offices located at 5 Hanover Square, New York, NY 10004 ( the
“Holder”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder desires to exchange with the Company, securities of the Company as more
fully described in this Agreement.

WHEREAS, pursuant to that certain Participation Purchase Agreement (the
“Purchase Agreement”) dated as of October 15, 2012, the Holder is purchasing in
eight (8) tranches from Compass Horizon Funding Company, LLC participation
interests (each a Participation Interest or collectively “Participation
Interests”) in certain Secured Promissory Notes issued by the Company to Horizon
in the aggregate principal amount of $5,000,000, upon the terms and conditions
set forth in the Purchase Agreement;

WHEREAS, Company and Holder wishes to provide for the exchange of the Notes upon
consummation of the transactions contemplated by the Purchase Agreement, for
convertible promissory notes of the Company as provided for herein;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

1. Terms of the Exchange. The Company and Holder agree that the Holder will,
from time to time upon acquisition of the Participation Interests under the
Purchase Agreement, exchange and will relinquish any and all other rights it may
have in such Participation Interest, in exchange for convertible promissory
notes of the Company (the “New Note”). Each New Note, substantially in the form
annexed hereto as Exhibit A, shall have a term of twelve (12) months from the
date of issuance, bear interest at the rate of 6% per annum and shall be
convertible into shares of the Company’s common stock at a price which shall be
equal to 75% of the average of the three lowest VWAPs, as defined in the New
Note, during the ten (10) consecutive Trading Day period immediately prior to
the date of conversion.

2. Closing. Upon satisfaction of the conditions set forth herein, a closing
shall occur at the principal offices of the Company, or such other location as
the parties shall mutually agree. At each closing, the Company shall deliver to
the Holder a New Note in the principal amount of the Participation Interest
exchanged and Holder will have no remaining rights, powers, privileges, remedies
or interests in such Participation Interests.

3. Further Assurances . Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.



--------------------------------------------------------------------------------

4. Representations and Warranties of the Holder. The Holder represents and
warrants as of the date hereof and as of the closing to the Company as follows:

a. Authorization; Enforcement. The Holder has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Holder and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Holder and no further
action is required by the Holder. This Agreement has been (or upon delivery will
have been) duly executed by the Holder and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the Holder
enforceable against the Holder in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

b. Tax Advisors. Such Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. With respect to such matters, such
Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.

5. Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Holder:

a. Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors of the Company
or the Company’s stockholders in connection therewith. This Agreement has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

6. Miscellaneous

a. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

b. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by and construed under the laws of the State of New York without regard
to the choice of law principles thereof. Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
State of New York located in The City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or therewith or
with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

2



--------------------------------------------------------------------------------

c. Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

d. Counterparts/Execution. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.

e. Notices. Any notice or communication permitted or required hereunder shall be
in writing and shall be deemed sufficiently given if hand-delivered or sent
(i) postage prepaid by registered mail, return receipt requested, or (ii) by
facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.

 

If to the Company, to:    Cereplast, Inc.    300 N. Continental, Suite 100    El
Segundo, CA 90245    Fax: (310) 615-9800    Attention: Frederic Scheer If to
Holder, to:    Magna Group Capital Management, LLC    5 Hanover Square    New
York, NY 10004    Fax: (646)737-9948    Attention:

f. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith.

g. Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the parties with regard to the subject matter hereof and thereof,
superseding all prior agreements or understandings, whether written or oral,
between or among the parties. This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance. Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

 

3



--------------------------------------------------------------------------------

h. Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

(Signature Pages Follow)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.

CEREPLAST, INC.

 

By:   /s/ Frederic Scheer       Name: Frederic Scheer       Title: Chief
Executive Officer

HOLDER

MAGNA GROUP, LLC

 

By:   /s/ Joshua Sason       Name: Joshua Sason       Title: CEO

 

5